492DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.
Response to Amendment
The amendments to the claims filed 28 July 2022 have been entered. Claims 1-4 and 6-7 are pending in this application and claim 4 has been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  the last line on page 2 of the claims recites the limitation “second projections of the second plate on of the second battery module.”  
Claim 2 is objected to because of the following informalities:  line 9 recites the limitation “projection projections.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first end plate of the first battery module" in line 14.  There is insufficient antecedent basis for this limitation in the claim as only a single battery module is claimed. The examiner believes that Applicant intends to claim wherein the first end plate of the battery module comprises one or more first projections protruding along the stacking direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20160285142 A1).

Regarding claim 1, Kimura discloses a battery pack 10 comprising multiple battery modules 20 (Fig. 5, [0029]). Each battery module comprises a plurality of cylindrical batteries 21, a thermal diffusing plate 22, a resin cover 23, a ceiling cover 31, and a bottom cover 32 (Fig. 5, [0032]). The cover 23 includes ceiling plate 23a and a rectangular cylinder 23b to cover the outer circumference of the plurality of cylindrical batteries [0034].Additionally, each battery module is formed with an L-shaped upper flange 24 and an L-shaped lower flange 25 formed on a surface of the cover 23 and protruding outward (Fig. 5, [0035]). 
There are two types of battery modules: each battery module of one type having flanges formed on the right side surface of cover 23, and each battery of the other type having flanges formed on the left side surface of cover 23 [0035]. The two types of modules may be arranged in combination such that the flange surfaces of flanges 24 of each respective module face each other and likewise for the flange surfaces of flanges 25 (Fig. 5, [0035]). The flanges are joined via seal member 28, which may be a rubber plate, such that each upper surface 22b and lower surface 22c of the modules are respectively aligned [0035]. This configuration results in an air flow passage 26 formed between the adjacent battery modules (Fig. 4.)

As shown in Annotated Fig. 5 of Kimura above, Kimura therefore reads on the claim limitations “A linked battery module (battery pack 10), comprising: 
a first battery module (first module) and a second battery module (second module) that are linked together with a linking unit, wherein: 
each of the first battery module and the second battery module includes: 
a first restraint member for restraining one side face of each of the plurality of rectangular batteries (side surface extending from left to right of rectangular cylinder 23b surrounding the plurality of batteries 21); 
a second restraint member for restraining another side face of each of the plurality of rectangular batteries opposite to the one side face (opposite side surface extending from left to right of rectangular cylinder 23b surrounding the plurality of batteries 21);  
a first end plate facing a first end face, in the stacking direction, of the battery stack, and restraining the first end face in the stacking direction (rightmost surface of the modules corresponding with a surface of rectangular cylinder 23b extending into the page); and 
a second end plate facing a second end face opposite to the first end face, on the another side in the stacking direction, of the battery stack, and restraining the second end face in the stacking direction (leftmost surface of the modules corresponding with a surface of rectangular cylinder 23b extending into the page), 
the first end plate of the first battery module comprises one or more first projections protruding along the stacking direction (L-shaped flanges 24 and 25), and the one or more first projections protrude from a first face of the first end plate (face of the first end plate facing toward the air flow passage 26), which is opposite to a second face of the first end plate in the stacking direction, the second face of the first end plate faces the first end face, 
the second end plate on the another side in the stacking direction of the second battery module comprises one or more second projections protruding along the stacking direction (L-shaped flanges 24 and 25), and the one or more second projections protrude from a first face of the second end plate (face of the second end plate facing toward the air flow passage 26), which is opposite to a second face of the second end plate in the stacking direction, the second face of the second end plate faces the second end face, 
the linking unit links the one or more first projections of the first end plate of the first battery module to the one or more second projections of the second end plate of the second 2DMUS 189796551-1.083710.2919Application No. 16/631,492Docket No. 083710-2919 battery module (L-shaped flanges of respective battery modules are joined via sealing member 28), and the one or more first projections and the one or more second projections are disposed between the first end plate of the first battery module and the second end plate of the second battery module, 
the one or more first projections comprise a first plate like portion extending in the stacking direction (horizontal portion extending from left to right of the flanges 24 and 25), 
a thickness direction of the first plate like potion is perpendicular to the stacking direction (extending from top to bottom) and a width direction where the one side face and the other side face are aligned (into the page),
 the first plate like portion has a first end and a second end in the stacking direction, the second end of the first plate like portion joints to a first connection area on the first face of the first end plate (portion of the flanges contacting the surface of the rightmost face of the first module), the first connection area is separated from both of a first edge and second edge of the first face of the first end plate in the thickness direction (connection area is separated from the ceiling cover 31 and bottom cover 32), 
the one or more second projections comprise a second plate like portion extending in the stacking direction (horizontal portion extending from left to right of the flanges 24 and 25), 
a thickness direction of the second plate like potion is perpendicular to the stacking direction and the width direction, and 
the second plate like portion has a first end and a second end in the stacking direction, the second end of the second plate like portion joints to a second connection area on the first face of the second end plate (portion of the flanges contacting the surface of the leftmost face of the second module), the second connection area is separated from both of a first edge and second edge of the first face of the second end plate in the thickness direction.”
In the battery module according to Figure 5 of Kimura and discussed above, the cylindrical batteries 21 are arranged in a stacking direction. Kimura fails to disclose wherein the batteries are a shape other than cylindrical (e.g. a rectangular-parallelepiped shape).
It would however be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the batteries and their corresponding accommodation holes to be rectangular batteries as a matter of routine engineering design choice. The Courts have held that it is within the ambit of one of ordinary skill in the art to modify the shape of prior art elements absent persuasive evidence that the particular configuration of the element is significant. See MPEP 2144.04(IV)(B). 
Modified Kimura therefore renders obvious the claim limitation “a battery stack that includes a plurality of rectangular batteries that each have a substantially rectangular-parallelepiped shape, and are stacked in a row in a thickness direction that is a stacking direction” wherein the stacking directions extending from left to right in Annotated Fig. 5 of Kimura. 

Regarding claim 6, the embodiment of Modified Kimura discussed above and shown in Annotated Fig. 5 of Kimura comprises two battery modules joined together in a battery pack. The first battery module of Kimura further renders obvious “A battery module, comprising: 
a battery stack that includes a plurality of rectangular batteries (batteries 21) that each have a substantially rectangular-parallelepiped shape, and are stacked in a row in a thickness direction that is a stacking direction (modified batteries have a rectangular shape and are stacked from left to right in Annotated Fig. 5 of Kimura); 
a first restraint member for restraining one side face of each of the plurality of rectangular batteries (side surface extending from left to right of rectangular cylinder 23b surrounding the plurality of batteries 21); 
a second restraint member for restraining another side face of each of the plurality of rectangular batteries opposite to the one side face (opposite side surface extending from left to right of rectangular cylinder 23b surrounding the plurality of batteries 21); 
a first end plate facing a first end face, in the stacking direction, of the battery stack, and restraining the first end face in the stacking direction (rightmost surface of the module corresponding with a surface of rectangular cylinder 23b extending into the page); and 
a second end plate facing  a second end face opposite to the first end face, on the another side in the stacking direction, of the battery stack, and restraining the second end face in the stacking direction, wherein (leftmost surface of the module corresponding with a surface of rectangular cylinder 23b extending into the page): 
the first end plate of the battery module comprises one or more first projections protruding along the stacking direction (L-shaped flanges 24 and 25), and the one or more first projections protrude from a first face of the first end plate (face of the second end plate facing toward the air flow passage 26), which is opposite to a second face of the first end plate in the stacking direction, the second face of the first end plate faces the first end face, 
the second end plate comprises one or more second projections protruding along the stacking direction (a projection disposed on the leftmost surface of the first module directly above lower surface 22c of the thermal diffusing plate), and the one or more second projections protrude from a first face of the second end plate, which is opposite to a second face of the first end plate in the stacking direction, the second face of the second end plate faces the first end face, 
the one or more first projections comprise a first plate like portion extending in the stacking direction (horizontal portion extending from left to right of the flanges 24 and 25), 
a thickness direction of the first plate like potion is perpendicular to the stacking direction and a width direction where the one side face and the other side face are aligned, 5 DMUS 189796551-1.083710.2919Application No. 16/631,492Docket No. 083710-2919
the first plate like portion has a first end and a second end in the stacking direction, the second end of the first plate like portion joints to a first connection area on the first face of the first end plate, the first connection area is separated from both of a first edge and second edge of the first face of the first end plate in the thickness direction (portion of the flanges contacting the surface of the rightmost face of the first module).”

Regarding claim 7, Modified Kimura renders obvious the linked battery module according to claim 1 as set forth above. Kimura further discloses wherein an air flow passage 26 is formed adjacent the side surface of each battery module (Fig. 5, [0031]). 
Modified Kimura therefore reads on the claim limitation “wherein a space (air flow passage 26) is provided between the first end plate and the second end plate.”

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 2, Modified Kimura renders obvious the linked battery module according to claim 1 as set forth above. Kimura further discloses that the seal member 28 joining the flanges together may be a rubber plate held between the corresponding flange surfaces [0035].
Modified Kimura therefore reads on the claim limitations “wherein: the one or more first projections comprise a first pair of projections that are apart from each other in a height direction (L-shaped flange 24 disposed above L-shaped flange 25), the one or more second projections comprise a second pair of projections that are apart from each other in the height direction (L-shaped flange 24 disposed above L-shaped flange 25),
the linking unit includes:
a first plate (rubber plate 28 connecting flanges 24) that is in contact with: at least part of a surface of one of the first pair of projections, and at least part of a surface of one of the second pair of projections;
a second plate (rubber plate 28 connecting flanges 25) that is in contact with: at least part of a surface of another of the first pair of projections, and at least part of a surface of another of the second pair of projections,
wherein a chamber exists between the first plate and the second plate in the height direction, and extends in the perpendicular direction (air flow passage 26 exists between the flanges).”
Kimura fails to disclose wherein the rubber plate and the flanges are joined together via fastening members and additionally fails to disclose wherein the first and second projections are disposed between the rubber plates in the height direction.

Li et al. (CN 106601958 A) (references herein made with respect to English Machine Translation attached) discloses a fixing structure between battery modules comprising a plurality of battery modules secured by fixing beams and bolts [0008]. Li discloses that two battery modules 10 may each be provided with end plates 30 comprising mating plates 32 (Fig. 4). Li further discloses that the mating plates of the adjacent modules may be joined together via fixing beam 40 and bolts 50 (Fig. 2, [0027]).
Li therefore discloses wherein the fixing plates (protrusions) may be joined with a fastening member and that the linked structure may include a plate-like portion (Figs. 1-6). However, Li fails to disclose wherein each module is comprised of a pair of fixing plates separated in a height direction and accordingly does not disclose four fastening members for joining at least four protrusions and the associated pair of plates according to the claim limitations below. 
 It is therefore the examiner’s position that, given the combined teachings of Kimura and Li, one of ordinary skill in the art would not find it obvious to modify the linked module of Kimura such that it includes the four claimed fastening members; nor would it be obvious to rearrange the structures comprising the L-shaped flanges 24/25 and seal members 28 of Modified Kimura to arrive at the claim limitations: “a first fastening member that fastens the one of the first pair of projections and the first plate in the height direction together;
a second fastening member that fastens the another of the second pair of projections and the first plate in the height direction together;
a third fastening member that fastens the another of the first pair of projections and the second plate in the height direction together; and
a fourth fastening member that fastens the another of the second pair of projections and the second plate in the height direction together, and
the first pair of projections and the second pair of projections are disposed between the first plate and the second plate in the height direction.”

Regarding claim 3, Kimura fails to disclose or suggest all of the claim limitations of the linked battery module according to claim 2 as set forth above. It is further the examiner’s position that, given the combined teachings of Kimura and Li, one of ordinary skill in the art would not find it obvious to modify the linked module of Kimura to arrive at the claim limitations: “at least one first end plate fastening member for the first end plate that fastens the first end plate of the first battery module, to the first restraint member of the first battery module and the second restraint member of the first battery module; and
	at least one second end plate fastening member for the second end plate that fastens the second end plate of the second battery module, to the first restraint member of the second battery module and the second restraint member of the second battery module,
	wherein neither the first plate nor the second plate overlap the at least one first end plate fastening member and the at least one second end plate fastening member when the first plate and the second plate are seen in the height direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728